      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 1 of 16 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 G.G., a minor, and DEANNA ROSE, parent
 and guardian of G.G.,

         Plaintiffs,
 v.                                                 CIVIL ACTION NO. _________________

 SALESFORCE.COM, INC.,

         Defendant.


                          PLAINTIFFS’ ORIGINAL COMPLAINT

                                        I.      INTRODUCTION

       1.      Since the inception of the internet, technology companies have unleashed their

knowledge, tools and infrastructure with little to no regulation or accountability. Technology

companies are being used in ways people never imagined. Sometimes for good use and sometimes

bad. Some say the complete shield to being held accountable is what makes the internet what it is

today. Laws designed for the internet over two decades ago have not evolved with technology.

How far have tech companies stretched the limits of protection afforded under the law? How many

more wrongful judicial interpretations can the tech industry rack up to evade liability?

       2.      While the internet has positively influenced our society to a great magnitude, it has

undisputedly caused out-and-out facilitation of unlawful activity. The unfettered and unchecked

growth of the internet and technology companies have led to extensive illicit drug sales, black

market gun sales, unregulated sale of human body parts, the sale of children for sex and the sale

of human beings for forced sex and labor.

       3.      Our society can no longer turn a blind eye to the negative side of what happens on-

line. It is time to answer the tough questions and adjust accordingly. This case is about the sale of
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 2 of 16 PageID #:2




G.G. who was sold for sex through force, fraud, and coercion and the role Salesforce.com, Inc.

(“Salesforce” herein) played in the facilitation of her sale for sex trafficking.

        4.      In public, including social media, Salesforce boasted about fighting human

trafficking. But behind closed doors, Salesforce was knowingly and directly soliciting and

facilitating sex trafficking for the notorious sex trafficking website www.Backpage.com

(“Backpage” herein). G.G. was just one of the victims of Backpage and Salesforce’s efforts.

        5.      Salesforce will claim they simply sell a disc or access to a portal; however, the

scope of Salesforce’s facilitation and business with Backpage extends far beyond the operation or

use of a passive interactive computer system. The design, implementation, and support of

Salesforce’s service is a complex endeavor, personalized to every business. Salesforce did not

simply provide Backpage with an off-the-shelf version of its software.

        6.      Salesforce will claim that no matter what role Salesforce played in the development

and amplification of Backpage’s business model, they should be completely shielded and not have

to answer any questions or be held accountable in any manner by asking the Court to dismiss the

case at the initial stage.

        7.      The distortion and use of the Communications Decency Act as a sword by

technology companies such as Salesforce is an outright distortion of the intent of Congress in

regard to the development of the internet. The Communications Decency Act (“CDA”) was never

intended to protect technology companies from being held accountable for unlawful conduct or

sex trafficking. Salesforce’s own CEO, Marc Benioff, on October 16, 2019, has demanded Section

230 of the CDA be abolished with the need for “standards and practices be decided by law”.




                                                  2
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 3 of 16 PageID #:3




        8.      Relatedly, the Trafficking Victims Protection Act (TVPA) 1 was enacted to extend

liability for sex trafficking beyond the primary actors to others who knowingly benefited by

facilitating sex trafficking. Salesforce is the exact type of offender for which the TVPA was

created. For these reasons, and with great strength and courage, G.G. brings suit under the TVPA

and related causes of action.

                                    II.      JURISDICTION & VENUE

        9.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

involves a federal question under the Trafficking Victims Protection Reauthorization Act

(“TRVPA”), 18 U.S.C. § 1581, et seq.

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this claim occurred in this District and Division.

        11.     G.G. was trafficked in this District and Division.

                                           III.    THE PARTIES

        12.     G.G. is a natural person who is a resident and citizen of Illinois.

        13.     Deanna Rose (“Rose”) is a natural person who is a resident and citizen of Illinois.

        14.     Salesforce is a foreign corporation organized under the laws of Delaware with its

principal place of business in California. Salesforce can be served by delivering a summons to its

registered agent, CT Cor., 208 LaSalle St., Ste. 814, Chicago, IL 60604. Service is requested at

this time. Salesforce does business in a systematic and continuous manner throughout this District

and Division.



1
  As used herein, TVPA refers to the Trafficking Victims Protection Act (TVPA) of 2000, as amended and
the TVPRA legislative package made up of four bills, including the Frederick Douglass Trafficking Victims
Prevention and Protection Reauthorization Act of 2018 (H.R. 2200), the Abolish Human Trafficking Act
of 2017 (S. 1311), the Trafficking Victims Protection Act of 2017 (S. 1312), and the Trafficking Victims
Protection Reauthorization Act of 2017 (S. 1862).


                                                   3
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 4 of 16 PageID #:4




                                    IV.     JURISDICTIONAL FACTS

       15.     Salesforce is registered to do business in Illinois and has been since 2007.

       16.     Salesforce has purposefully availed itself of the laws, benefits, and privileges of

doing business in Illinois since 2005.

       17.     Salesforce’s operates and conducts business in Illinois, which includes providing

services to companies such as Backpage.

       18.     Salesforce caused injury to G.G. in Illinois. Salesforce was a producing and

proximate cause of the injury to G.G. in Illinois.

       19.     Salesforce has minimum contacts with Illinois. Salesforce targets Illinois as a

marketplace for its products and services. Salesforce directs marketing and advertising to Illinois.

Salesforce advertised its business in Illinois as a “game-changing” service for every industry under

the sun” to provide operational support to businesses.

       20.     Salesforce, in concert with Backpage, specifically targeted Illinois to recruit more

victims and sex traffickers to drive revenue for Backpage and Salesforce. Salesforce, in concert

with Backpage, facilitated the posting of advertisements for sex trafficking in Illinois on Backpage.

Salesforce, through its venture with Backpage, profited from the posting of advertisements for sex

trafficking in Illinois on Backpage.

       21.     G.G. was trafficked in Illinois as a result of Backpage ads posted in Illinois.

Salesforce’s victims, including G.G., were harmed in Illinois. G.G.’s injuries suffered in Illinois

are related to Salesforce’s business in and contacts with Illinois.

       22.     Salesforce could reasonably have anticipated being sued in Illinois for claims

related to its business and contacts with Illinois. The exercise of specific personal jurisdiction over

Salesforce in Illinois comports with the notions of fair play and substantial justice. The exercise of




                                                  4
       Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 5 of 16 PageID #:5




specific personal jurisdiction over Salesforce in Illinois is consistent with the due process

requirements of the Constitutions of both the United States and Illinois.

        23.      For these reasons, specific personal jurisdiction over Salesforce is proper.

                                      V.      BACKGROUND FACTS

         A.      Sex trafficking hits epidemic proportions in the United States

        24.      The internet has transformed the commercial sex trade, and in the process, the evil

of sex trafficking has hit epidemic proportions. Estimates are that in 2016 there were as many as

40.3 million victims of human trafficking and sexual exploitation worldwide, including 4.8 million

people trapped in sexual exploitation. 2 With the help of online advertising, pimps and traffickers

can reach entirely new audiences, evade law enforcement detection, maintain control of victims

by transporting them quickly between locations thus maximizing profits far beyond traditional

trafficking methods.

        25.      Sex trafficking previously took place on the streets, casinos, truck stops, and in

other physical locations. Now, most sex trafficking, including the trafficking of G.G., is facilitated

online. Backpage, as early as 2008, had been publicly identified by law enforcement, United States

Attorneys General and every United States Governor as the biggest and most notorious sex

trafficking and pimping website in the United States. The National Association of Attorneys

General described Backpage as a “hub” of “human trafficking, especially the trafficking of

minors.” During 2013-2015, Backpage earned over 99% of its revenue from online sex

trafficking. 3



2
   INT’L LABOUR OFFICE, Global estimates of modern slavery: Forced labour and forced marriage, at 9,
38 (available at https://www.ilo.org/wcmsp5/groups/public/---dgreports/---
dcomm/documents/publication/wcms_575479.pdf).)
3
  https://oag.ca.gov/system/files/attachments/press_releases/signed%20dec%20for%20arrest%20warrant%
20pdf_Redacted.pdf (at *11).


                                                   5
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 6 of 16 PageID #:6




         B.    Salesforce acknowledges the responsibility, importance and the power
               technology companies have in our communities

         26.   Salesforce’s President of Legal and General Counsel, Amy Weaver, stated:

“Businesses are becoming very powerful platforms for change. When you have power, it is

imperative to use it in a positive way.” Salesforce does not deny that it has an ethical duty and

obligation to prevent atrocities such as sex trafficking from being proliferated by its technology.

         27.   Salesforce CEO and founder Marc Benioff stated:

               “Here at Salesforce, we have determined that this ethic(al) and
               humane use of technology, especially within the context of the
               Fourth Industrial Revolution, must be clearly addressed, not only by
               us, but by our entire industry. Our industry has reached an inflection
               point that must be supported by a strong set of guiding values.

               We have to make sure that technology strengthens our societies,
               instead of weakening them. Technology needs to improve the
               human tradition, not undermine it.”
         28.   On October 16, 2019, Marc Benioff was vocal about the need to increase the

regulation of tech by calling for complete reformation of the Communications Decency Act to hold

technology companies accountable for when they fail our communities, tweeting “Facebook is a

publisher. They need to be held accountable for propaganda on their platform. We must have

standards & practices decided by law. FB is the new cigarettes- it’s addictive, bad for us, & our

kids are being drawn in. We need to abolish section 230 indemnifying them.” Marc Benioff

@Benioff

         29.   Publicly, Salesforce took credit for using its talent and expertise to help fight human

trafficking. See Using Technology to Fight Human Trafficking sforce.co/2jfqxYL, see also

Fighting Human Trafficking With Big Data bddy.me/10Zsx6a /via FastCoExist. Behind the scenes,

however, Sales force partnered with one of the most prolific online sex trafficking sites ever

known.




                                                 6
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 7 of 16 PageID #:7




       C.      Despite being in a unique position to do something about the rampant sex
               trafficking abuse on Backpage, Salesforce instead chooses to do business with
               Backpage

       30.     In 2013, Backpage did not have the ability to put its online marketing and

advertising platform into action without operational support, marketing innovation, and guidance.

In 2013, Backpage sought a partnership that would assist in growth objectives as well as concealing

their activity and moving operations offshore to evade law enforcement.

       31.     Salesforce advertises itself as a company that can drive business growth through

the use of customer relationship management, marketing consultation and implementation,

financial processing implementation and support, bespoke analytics, and other applications and

technology.

       32.     Any examination of Backpage’s business operations would have indicated

Backpage was not a general online marketplace, but a center for unlawful conduct. Salesforce

provided its services to Backpage well after Backpage was the well-known hub for sex trafficking.

At the time of Salesforce’s involvement in 2013, Backpage’s illegal activity was widely known

and reported news. 4

       33.     Even if Backpage’s illegal business practices were not previously known to

Salesforce, Salesforce was is a position where it would learn, and in fact did learn, about the illegal

business practices of Backpage once the venture was formed. In other words, at all material times,

Salesforce was fully informed of exactly what it would be getting into through its venture with

Backpage, a well-known hub for sex trafficking. Armed with this knowledge, Salesforce reached

a proverbial fork in the road – either take the moral route and refuse to participate in a sex


4
  See, e.g., See, e.g., Nicholas Kristof, N.Y. TIMES, Jan. 25, 2012, Opinion | How Pimps Use the Web to
Sell Girls, available at https://www.nytimes.com/2012/01/26/opinion/how-pimps-use-the-web-to-sell-
girls.html; Daniel Fisher, FORBES, Jan. 26, 2012, Backpage Takes Heat, But Prostitution Ads Are
Everywhere, available at https://www.forbes.com/sites/danielfisher/2012/01/26/backpages-takes-heat-for-
prostitution-ads-that-are-everywhere); https://www.justice.gov/opa/press-release/file/1052531/download
(acknowledging that vast majority of activity was illegal).


                                                  7
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 8 of 16 PageID #:8




trafficking venture or make money by facilitating sex trafficking through a venture with Backpage.

Salesforce chose the latter route; it chose profits.


        D.      Providing much more than an off-the-shelf, out-of-box passive or neutral tool,
                Salesforce integrated itself in the daily operations of Backpage, playing a vital
                and active role in the company’s growth and direction.

        34.     In order to succeed in its venture with Backpage, Salesforce had to create solutions

tailored for Backpage’s business. Salesforce by its own admission, designs, implements, and

administers services, to “find new customers, win their business, and keep them happy and grow

your business faster.” 5 The design, implementation, and support of Salesforce’s service is a

complex endeavor, personalized to every business. Salesforce could not have provided effective

assistance to Backpage without full understanding of Backpage’s business practices.

        35.     In order to optimize its work, Salesforce undertakes to understand the business of

its customers. As Salesforce describes it, our “systems start by collecting a customer's website,

email, telephone, social media data, and more, across multiple sources and channels.” The

collection of data into easily organized groups makes targeting and personalization of messaging

possible. According to Salesforce’s own description of its services, it integrates useful information

about customers, “such as recent news about the company’s activity.” This information is then

organized into a relational environment, so that reports can be made, and campaigns can be built

to accomplish goals, such as those fulfilled by Backpage, to efficiently target sex traffickers and

victims to use Backpage for more sex trafficking.

        36.     Backpage’s Salesforce database was complex, large, and distributed, something

that could only have been designed and implemented with guidance and assistance from



5
 Salesforce, CRM 101, What is CRM?, https://www.salesforce.com/crm/what-is-crm/ (last accessed Mar.
18, 2019).


                                                   8
      Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 9 of 16 PageID #:9




Salesforce. Thus, it is indisputable, that from day one, Salesforce possessed extensive knowledge

of Backpage’s business model so that it could customize the services provided to Backpage to

facilitate sex trafficking. From the initial sales meeting with Salesforce, Backpage was clear about

its most critical needs: growth and privacy for its illicit activities. Salesforce was the driving force

that enabled Backpage to scale its operations to span three continents.

        37.     Salesforce actively obtained and monitored data and additional information related

to pimps and sex traffickers that were using Backpage. Salesforce then conducted detailed and

customized analysis of the data collected. That analysis allowed Salesforce to create heavily

tailored services to target more customers.

        38.     For example, the data collected by Salesforce was then used by Salesforce for direct

outreach campaigns, including but not limited to direct advertisements and targeted, personalized

e-mails. Salesforce also crafted and delivered other direct marketing campaigns, coupled with

information gathering such as ad clicks and tracking internet activity of the sex traffickers to “help

[Backpage] manage and track the effectiveness of [Backpage’s] marketing efforts.” Salesforce

then monitored the progress of Backpage’s efforts in order to track its success, gain other

information from the recipients, and further automate and develop Backpage’s operations.

        39.     Every interaction that Salesforce tracked was an integral part of the strategy and

technology used to solicit sex traffickers and their victims. In furtherance of its efforts with

Backpage, Salesforce assisted Backpage in moving its business and operating offshore;

additionally, Salesforce designed and operated Backpage’s credit card processing system.

        40.     Salesforce received direct benefits from its partnership with Backpage. Specifically,

Backpage, using the credit card processing system, accepted payments from pimps and traffickers

and then used this money to pay Salesforce for its services.




                                                   9
    Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 10 of 16 PageID #:10




       41.     Salesforce’s relationship with Backpage endured several nationwide law

enforcement efforts, multiple civil lawsuits against Backpage, the U.S. Senate hearing, and most

troubling, the arrest of Backpage’s CEO for conspiracy to commit pimping by General Kamala

Harris, General Attorney for the State of California, Salesforce’s headquarters, in 2016.

Salesforce’s operations continued to promote Backpage and did not conclude until the seizure of

Backpage by the Department of Justice in 2018.

       42.     Prior to the Department of Justice’s seizure of Backpage, scores of victims were

trafficked through the extensive efforts of Backpage and Salesforce, both of which received

substantial benefits from their role in trafficking of these victims. From the time of its inception

and until its conclusion, (Salesforce’s relationship with Backpage ended upon the seizure of

Backpage by the Department of Justice) Salesforce succeeded in growing Backpage from a small

Dallas based company with a handful of employees to an international powerhouse with over 250

employees spanning three continents. Based on publicly available documents, Backpage earned

appropriately $71 million in revenue 2012. In the next 29 months, from January 2013 through

May 2015, Backpage earned approximately $346 million in revenue, with nearly $340 million

being from online sex trafficking.

       E.      G.G. was trafficked as a result of Backpage and Salesforce’s efforts.

       43.     Tragically, before Backpage was seized by the Department of Justice, G.G. was

trafficked by Backpage and Salesforce. Beginning in 2015 and continuing through sometime in

2016, G.G., was compelled, through force, fraud and coercion, to engage in unlawful sex acts,

often multiple times in a day and at times with adults she knew from her hometown. She was 13

and 14 years old!!!

       44.     The trafficking of G.G. was facilitated by advertisements for sexual services on

Backpage and by SalesForce as specifically set-out above. G.G. was trafficked through Backpage


                                                10
    Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 11 of 16 PageID #:11




advertisements consistently placed on Backpage’s website in the Chicago and other geographic

areas in Illinois, throughout 2015 and 2016. G.G. had run away from home and was picked up by

the trafficker. After several months he began advertising her on Backpage. Rose was aggressively

searching for her daughter and found an ad for her on Backpage’s Escort Page. In July, 2016 Rose

sent an email to Backpage alerting them to the fact that G.G., a child, was being advertised on their

Escort Page and requesting that the ad be pulled down. Backpage’s only response was to refer

Rose to the National Center for Missing and Exploited Children. They did not pull down the ad

for G.G. By this time Salesforce was actively and intimately involved in the marketing practices

of Backpage. They knew or certainly should have known what was happening to this child, G.G.

They did nothing except to continue to facilitate her trafficking.

       45.     As a consequence of being trafficked for this lengthy period to time at such a tender

age, G.G. suffered significant physical and emotional injuries and damages.

                                      VI.     CAUSES OF ACTION

          A.        FIRST CAUSE OF ACTION—SEX TRAFFICKING PURSUANT TO TVPA

       46.     G.G. incorporates all other allegations as if set forth in full herein.

       47.     At all relevant times, G.G. was and is a victim within the meaning of 18

U.S.C. § 1595(a). At all relevant times, Salesforce was and is a perpetrator within the meaning of

18 U.S.C. § 1595(a). Salesforce benefitted, by receiving financial and other compensation, through

its participation in a venture involving the illegal posting of advertisements for sex trafficking,

including the sex trafficking of children. 18 U.S.C. §§ 1590(a), 1591(a)(2), 1593A.

       48.     More specifically, Salesforce received a benefit by knowingly and intentionally,

actively and directly soliciting and facilitating human trafficking in the following ways:


               a.      Gathering and managing information from Backpage’s traffickers’ and
                       pimps’ public social media activity, including but not limited to their likes


                                                 11
Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 12 of 16 PageID #:12




               and dislikes and what they are saying and sharing about Backpage and its
               competitors;

        b.     Providing and managing Backpage’s trafficker and pimp database as well
               as tracking and collecting trafficker and john data across multiple platforms
               including phone, email, websites, and social media;

        c.     Collecting and managing traffickers’ and pimps’ data across multiple
               sources and channels and using this information to promote Backpage and
               the use of its services;

        d.     Automatically generating insights into traffickers’ and pimps’ purchasing
               habits to help Backpage understand the traffickers better and predicting how
               they will feel and act so Backpage could prepare the most effective
               outreach;

        e.     Collecting information of sex traffickers and victims to target through direct
               e-mail campaigns to advertise and promote illegal prostitution;

        f.     Analyzing information and behavior of pimps and victims to target through
               direct e-mail campaigns to advertise and promote illegal prostitution;

        g.     Providing and managing a secure cloud storage database for Backpage to
               store (and secure) the unspeakable details of its sex trafficking business;

        h.     Implementing marketing strategies for Backpage to reach pimps and human
               traffickers;

        i.     Creating a custom PPI for Backpage’s payment systems, and integrating
               payment information with information about pimps, johns, and victims;

        j.     Directly soliciting sales opportunities to traffickers and pimps for
               Backpage;

        k.     Directly soliciting referrals from existing traffickers and pimps using
               Backpage by creating cross-selling and upselling opportunities;

        l.     Designing and operating Backpage’s financial point of sales system with
               traffickers and pimps;

        m.     Duplicating Backpage’s system to evade law enforcement in or around
               2015;

        n.     Modifying Backpage’s system to enable operation from three continents;

        o.     Directing marketing campaigns to traffickers and pimps for Backpage; and




                                         12
    Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 13 of 16 PageID #:13




               p.      Storing trafficker and pimp histories of Backpage including their previous
                       history with Backpage, any outstanding customer issues, and other data for
                       continued direct targeting.

        49.    Salesforce knew or should have known it was participating in a venture involving

the illegal posting of advertisements for sex trafficking, including the sex trafficking of children,

in violation of the TVPRA, 18 U.S.C. § 1581, et seq. Salesforce’s TVPRA violations were a direct,

producing, and proximate cause of the injuries and damages to G.G.

                         B.     Second Cause of Action— Negligence

        50.    G.G. incorporates all other allegations as if set forth in full herein.

        51.    Salesforce had a duty to the general public and to persons affected by its products,

including G.G., to take reasonable steps to protect them from the foreseeable dangers of its

products as related to human trafficking.

        52.    Salesforce failed to exercise ordinary care as would a reasonably prudent person

under the same circumstances.

        53.    Salesforce was also negligent in one or more of the following, non-exclusive

particulars:

               a.      Failing to stop online posting of G.G. and other human or sex trafficking
                       victims;

               b.      Allowing, permitting, and encouraging the posting for sexual exploitation
                       of G.G. and other human and sex trafficking victims;

               c.      Using its products to directly solicit illegal prostitution advertisements
                       through targeted e-mail campaigns;

               d.      Using its products to collect data from Backpage customers to encourage,
                       facilitate, profit from, and otherwise further illegal activity, including sex
                       trafficking;

               e.      Using its products to analyze data from Backpage customers to encourage,
                       facilitate, profit from, and otherwise further illegal activity, including sex
                       trafficking; and



                                                 13
    Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 14 of 16 PageID #:14




                f.       Directly encouraging, facilitating, profiting from and otherwise furthering
                         criminal activity, including sex trafficking.

        54.     Salesforce’s negligent actions proximately caused legal injuries to G.G.

        55.     Each of Salesforce’s negligent acts and omissions, singularly or collectively,

constituted negligence and proximately caused legal injuries to G.G.

   C.         THIRD CAUSE OF ACTION—GROSS NEGLIGENCE, RECKLESSNESS, WILLFUL AND
                                   WANTON CONDUCT

        56.     G.G. incorporates all other allegations as if set forth in full herein.

        57.     Salesforce’s acts and omissions constitute gross neglect, recklessness, and willful

and wanton conduct.

        58.     Viewed objectively from the standpoint of Salesforce at the time of the incidents,

Salesforce’s acts and omissions involved an extreme degree of risk, considering the probability

and magnitude of the potential harm to G.G.

        59.     Salesforce nevertheless demonstrated an utter indifference to or conscious

disregard for a person’s safety or the safety of others, including G.G.

        60.     As a result of Salesforce’s gross neglect, G.G. was exposed to and did sustain

serious and grievous personal injury.

        61.     Each of Salesforce’s negligent acts and omissions, singularly or collectively,

constituted gross negligence, recklessness, and willful and wanton conduct, and proximately

caused legal injuries to G.G.

        62.     Exemplary damages are warranted for Salesforce’s gross negligence, recklessness,

and willful and wanton conduct.

                                            VII.    DAMAGES

        63.     Salesforce’s acts and omissions, individually and collectively, caused G.G. to

sustain legal damages.


                                                   14
    Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 15 of 16 PageID #:15




       64.     G.G. is entitled to be compensated for personal injuries and economic damages,

including:

               a.      Actual damages;

               b.      Direct damages;

               c.      Incidental and consequential damages;

               d.      Mental anguish and emotional distress damages (until trial and in the
                       future);

               e.      Restitution;

               f.      Unjust enrichment; and

               g.      Penalties.

       65.     G.G. is entitled to exemplary damages.

       66.     G.G. is entitled to treble damages.

       67.     G.G. is entitled to recover attorneys’ fees and costs of court.

       68.     G.G. is entitled to pre- and post-judgment interest at the maximum legal rates.

       69.     A constructive trust should be imposed on Salesforce and the Court should

sequester any benefits or money wrongfully received by Salesforce for the benefit of G.G.

                                          VIII. JURY TRIAL

       70.     G.G. demands a jury trial on all issues.

                                        IX.     RELIEF SOUGHT

       71.     Wherefore, G.G. respectfully requests judgment against Defendant for actual

damages in excess of the minimum jurisdictional limits of this Court, pre- and post-judgment

interest as allowed by law, costs of suit, attorney fees, and all other relief, at law or in equity, to

which she may be justly entitled.




                                                  15
Case: 1:20-cv-02335 Document #: 1 Filed: 04/15/20 Page 16 of 16 PageID #:16




                                Respectfully Submitted,

                                MEYERS AND FLOWERS, LLC


                                By:    s/ Peter J. Flowers
                                      Peter J. Flowers, Esq. (IL #06210847)
                                      Meyers and Flowers, LLC
                                      3 North Second Street, Suite 300
                                      St. Charles, Illinois 60174
                                      Phone: (630) 232-6333
                                      Fax: (630) 845-8982
                                      pjf@meyers-flowers.com

                                      Tommy Fibich, Esq. (Pro Hac Vice Pending)
                                      Sara J. Fendia, Esq. (Pro Hac Vice Pending)
                                      Erin Copeland, Esq. (Pro Hac Vice Pending)
                                      Fibich Leebron Copeland Briggs
                                      1150 Bissonnet Boulevard
                                      Houston, Texas 77005
                                      Phone: (713) 751-0025
                                      Fax: (713) 751-0030
                                      tfibich@fibichlaw.com
                                      sfendia@fibichlaw.com
                                      ecopeland@fibichlaw.com

                                  ATTORNEYS FOR PLAINTIFF




                                      16
